Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
This office action is responsive to RCE filed on 05/13/2022. Claims 1, 2, 10, 17, and 20 are amended. Claims 1-5, and 7-21 are pending examination.

	


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 10, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korosec, (NPL Uber launches PIN feature to cut wait times at US airports, starting in Portland) in view of Harda et al., (Foreign Application Publication No. JP2004527677A).
	As to Claim 1, Korosec teaches a method of providing rideshare verification to confirm whether a rider has entered an assigned rideshare vehicle comprising: assigning a verification code to a rideshare trip associated with the assigned rideshare vehicle; (Korosec: A six-digit personal identification number is then assigned to the rider, who is instructed to provide it to the first available driver),transmitting the verification code to a rider device to be entered into a vehicle device of the assigned rideshare vehicle associated with the rideshare trip to allow the rider to confirm that they have entered the rideshare vehicle of the rideshare trip; (Korosec: A six-digit personal identification number is then assigned to the rider, who is instructed to provide it to the first available driver; The rider PIN is given to the driver, who types the one-time numeric code into the app. The ride commences as normal),receiving rideshare data from the vehicle device to confirm that the rider has entered the assigned rideshare vehicle of the rideshare trip; (Korosec: The rider PIN is given to the driver, who types the one-time numeric code into the app. The ride commences as normal),determining whether the rideshare is verified based on the received rideshare data and the verification code , wherein the determination that the rideshare is verified confirms that the rider of the rideshare trip has entered the assigned rideshare vehicle of the rideshare trip; and (Korosec: Drivers enter the code and the two will be matched. At that point, the driver can see the rider’s destination and all other rider details, according to Lyft).
Korosec does not teach engaging a magnet lock between the rider device and the assigned rideshare vehicle of the rideshare trip in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the assigned rideshare vehicle of the rideshare trip based on at least data collected by the rider device.
However Harda teaches engaging a magnet lock between the rider device and the assigned rideshare vehicle of the rideshare trip in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the assigned rideshare vehicle of the rideshare trip based on at least data collected by the rider device; (description paragraph: The transponder 10 is of the passive type, but can be of the active type. If the transponder 10 is of the active type, only the antenna of the sensing means 9 receives the signal transmitted by this active type transponder 10. The response or signal transmitted by the plurality of transponders 10 has the identification code of each transponder. Although the correlation between the plurality of transponders 10 and the identification code is secondary, the operator who is authorized to open the door 4 personally has an individual transponder 10 and therefore, the relationship between the operating and the identification code is not required. A secondary correspondence is established between them. The sensing means 9 detects this identification code and transmits it to the control means 6. The control means 6 processes a digital signal, and has at least one microprocessor 12 and a memory device 11. The memory device 11 stores an approval code corresponding to the identification code of the approved operator. When the sensing means 9 transmits the identification code to the control means 6, the microprocessor 12 executes a program stored in, for example, a non-volatile memory of the memory device 11 and executes a possible correspondence between the identification code and the authorization code. Check If the correspondence is verified, the control means 6 cuts off the current supply to the electromagnet means 2 and releases the keeper means 5, whereby the door 4 is opened. The magnetic lock device 1 has an open sensor means 25. The open sensor means 25 is a magnetic contact piece such as a lead, and has a magnetic contact piece provided on the fixed portion 3. It has a magnet associated with the magnetic contact piece and has a magnet fixed to the door 4, and the magnetic contact piece and the magnet face each other when the door 4 is closed. The magnetic contact piece is connected to the control means 6, and the control means 6 detects that the door 4 has been opened when the magnetic contact piece does not face the magnet. The magnetic lock device 1 has a power supply means 7 having a rectifying means 20 connected to a main alternating current (AC) power supply and an electric energy for supplying energy to the control means 6 and the electromagnet means 2. And a battery 21. The electric energy battery 21 supplies energy even when power is not supplied. The control unit 6 is a connection port 1 for connecting to a processing unit 15, for example, a remote personal computer. When the sensing unit 9 is in the proximity state and the electromagnet unit 5 is supplied with power, the transponder There is a connection port 1 for transmitting 10 identification codes, and a connection port 11 for receiving an authorization code written to the memory 11 and read from the memory 11. When at least the transponder 10 associated with the identification code corresponding to the code is in the vicinity of the control means 6, the control means 6 cuts off the power supply to the electromagnet means 2 and permits the door 4 to be opened, or The door 4 can be opened by the opening door means 22. The processing unit 15 records the identification code of the transponder 10 in a state of being close to the electromagnet unit 2 and a state of supplying power to the electromagnet unit 2 in association with the schedule of each event. The door 4 or the door associated with the device may then be opened or may be opened. The approval code allowing different operators to open the door 4 can be changed by the processing means 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korosec to include engaging a magnet lock between the rider device and the assigned rideshare vehicle of the rideshare trip in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the assigned rideshare vehicle of the rideshare trip based on at least data collected by the rider device of Harda. Motivation to do so comes from the knowledge well known in the art that engaging a magnet lock between the rider device and the assigned rideshare vehicle of the rideshare trip in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the assigned rideshare vehicle of the rideshare trip based on at least data collected by the rider device would help provide a safe ride to the rider and the driver would therefore make the method/system safer.

As to Claim 2, Korosec and Harda teach the method of claim 1.
Korosec further teaches wherein receiving rideshare data from the vehicle device comprises receiving an entered code, wherein determining whether the rideshare is verified comprises verifying the rideshare based on the verification code and the entered code; (Korosec: A six-digit personal identification number is then assigned to the rider, who is instructed to provide it to the first available driver; The rider PIN is given to the driver, who types the one-time numeric code into the app. The ride commences as normal).

As to Claim 4, Korosec and Harda teach the method of claim 1.
Korosec further teaches wherein the verification code comprises a string of alphanumeric characters; (Korosec: one-time numeric code).

	As to Claim 10, Korosec teaches a method of providing rideshare verification to confirm whether a rider has entered an assigned rideshare vehicle comprising: requesting a verification code associated with the assigned rideshare vehicle from a rider in a rideshare vehicle; (Korosec: A six-digit personal identification number is then assigned to the rider, who is instructed to provide it to the first available driver),receiving the verification code to confirm that the rider has entered the assigned rideshare vehicle; (Korosec: The rider PIN is given to the driver, who types the one-time numeric code into the app. The ride commences as normal), verifying that the rideshare vehicle corresponds to a rideshare trip of the rider based on the received verification code, wherein verifying that the rideshare vehicle corresponds to the rideshare trip of the rider confirms that the rider has entered the assigned rideshare vehicle; and (Korosec: Drivers enter the code and the two will be matched. At that point, the driver can see the rider’s destination and all other rider details, according to Lyft).
Korosec does not teach engaging a magnet lock between a rider device and the rideshare vehicle in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the rideshare vehicle based on at least data collected by the rider device.
However Harda teaches engaging a magnet lock between a rider device and the rideshare vehicle in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the rideshare vehicle based on at least data collected by the rider device; (description paragraph: The transponder 10 is of the passive type, but can be of the active type. If the transponder 10 is of the active type, only the antenna of the sensing means 9 receives the signal transmitted by this active type transponder 10. The response or signal transmitted by the plurality of transponders 10 has the identification code of each transponder. Although the correlation between the plurality of transponders 10 and the identification code is secondary, the operator who is authorized to open the door 4 personally has an individual transponder 10 and therefore, the relationship between the operating and the identification code is not required. A secondary correspondence is established between them. The sensing means 9 detects this identification code and transmits it to the control means 6. The control means 6 processes a digital signal, and has at least one microprocessor 12 and a memory device 11. The memory device 11 stores an approval code corresponding to the identification code of the approved operator. When the sensing means 9 transmits the identification code to the control means 6, the microprocessor 12 executes a program stored in, for example, a non-volatile memory of the memory device 11 and executes a possible correspondence between the identification code and the authorization code. Check If the correspondence is verified, the control means 6 cuts off the current supply to the electromagnet means 2 and releases the keeper means 5, whereby the door 4 is opened. The magnetic lock device 1 has an open sensor means 25. The open sensor means 25 is a magnetic contact piece such as a lead, and has a magnetic contact piece provided on the fixed portion 3. It has a magnet associated with the magnetic contact piece and has a magnet fixed to the door 4, and the magnetic contact piece and the magnet face each other when the door 4 is closed. The magnetic contact piece is connected to the control means 6, and the control means 6 detects that the door 4 has been opened when the magnetic contact piece does not face the magnet. The magnetic lock device 1 has a power supply means 7 having a rectifying means 20 connected to a main alternating current (AC) power supply and an electric energy for supplying energy to the control means 6 and the electromagnet means 2. And a battery 21. The electric energy battery 21 supplies energy even when power is not supplied. The control unit 6 is a connection port 1 for connecting to a processing unit 15, for example, a remote personal computer. When the sensing unit 9 is in the proximity state and the electromagnet unit 5 is supplied with power, the transponder There is a connection port 1 for transmitting 10 identification codes, and a connection port 11 for receiving an authorization code written to the memory 11 and read from the memory 11. When at least the transponder 10 associated with the identification code corresponding to the code is in the vicinity of the control means 6, the control means 6 cuts off the power supply to the electromagnet means 2 and permits the door 4 to be opened, or The door 4 can be opened by the opening door means 22. The processing unit 15 records the identification code of the transponder 10 in a state of being close to the electromagnet unit 2 and a state of supplying power to the electromagnet unit 2 in association with the schedule of each event. The door 4 or the door associated with the device may then be opened or may be opened. The approval code allowing different operators to open the door 4 can be changed by the processing means 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korosec to include engaging a magnet lock between a rider device and the rideshare vehicle in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the rideshare vehicle based on at least data collected by the rider device of Harda. Motivation to do so comes from the knowledge well known in the art that engaging a magnet lock between a rider device and the rideshare vehicle in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the rideshare vehicle based on at least data collected by the rider device would help provide a safe ride to the rider and the driver would therefore make the method/system safer.

As to Claim 17, Korosec teaches a system to confirm whether a rider has entered an assigned rideshare vehicle, the system comprising: a vehicle device of a rideshare vehicle comprising to display rideshare trip information and receive input; and (Korosec see picture: Meet at Portland international airport… uberX pin 082948),a rideshare server to coordinate a rideshare trip including verifying the rideshare trip, the rideshare server comprising one or more processors configured to: assign a rideshare verification code to a rideshare trip associated with the assigned rideshare vehicle; (Korosec: A six-digit personal identification number is then assigned to the rider, who is instructed to provide it to the first available driver), transmit the assigned rideshare verification code to a rider device to be entered into the vehicle device of the assigned rideshare vehicle associated with the rideshare trip to allow the rider to confirm that they have entered the rideshare vehicle of the rideshare trip; (Korosec: A six-digit personal identification number is then assigned to the rider, who is instructed to provide it to the first available driver; The rider PIN is given to the driver, who types the one-time numeric code into the app. The ride commences as normal),receive rideshare data from the vehicle device to confirm that the rider has entered the assigned rideshare vehicle of the rideshare trip; and (Korosec: The rider PIN is given to the driver, who types the one-time numeric code into the app. The ride commences as normal),determine whether the rideshare is verified based on the received rideshare data and the assigned rideshare verification code, wherein the determination that the rideshare is verified confirms that the rider of the rideshare trip has entered the assigned rideshare vehicle of the rideshare trip; and (Korosec: Drivers enter the code and the two will be matched. At that point, the driver can see the rider’s destination and all other rider details, according to Lyft).
Korosec does not teach engage a magnet lock between a rider device and the assigned rideshare vehicle of the rideshare trip in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the assigned rideshare vehicle of the rideshare trip based on at least data collected by the rider device.
However Harda teaches engage a magnet lock between a rider device and the assigned rideshare vehicle of the rideshare trip in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the assigned rideshare vehicle of the rideshare trip based on at least data collected by the rider device; (description paragraph: The transponder 10 is of the passive type, but can be of the active type. If the transponder 10 is of the active type, only the antenna of the sensing means 9 receives the signal transmitted by this active type transponder 10. The response or signal transmitted by the plurality of transponders 10 has the identification code of each transponder. Although the correlation between the plurality of transponders 10 and the identification code is secondary, the operator who is authorized to open the door 4 personally has an individual transponder 10 and therefore, the relationship between the operating and the identification code is not required. A secondary correspondence is established between them. The sensing means 9 detects this identification code and transmits it to the control means 6. The control means 6 processes a digital signal, and has at least one microprocessor 12 and a memory device 11. The memory device 11 stores an approval code corresponding to the identification code of the approved operator. When the sensing means 9 transmits the identification code to the control means 6, the microprocessor 12 executes a program stored in, for example, a non-volatile memory of the memory device 11 and executes a possible correspondence between the identification code and the authorization code. Check If the correspondence is verified, the control means 6 cuts off the current supply to the electromagnet means 2 and releases the keeper means 5, whereby the door 4 is opened. The magnetic lock device 1 has an open sensor means 25. The open sensor means 25 is a magnetic contact piece such as a lead, and has a magnetic contact piece provided on the fixed portion 3. It has a magnet associated with the magnetic contact piece and has a magnet fixed to the door 4, and the magnetic contact piece and the magnet face each other when the door 4 is closed. The magnetic contact piece is connected to the control means 6, and the control means 6 detects that the door 4 has been opened when the magnetic contact piece does not face the magnet. The magnetic lock device 1 has a power supply means 7 having a rectifying means 20 connected to a main alternating current (AC) power supply and an electric energy for supplying energy to the control means 6 and the electromagnet means 2. And a battery 21. The electric energy battery 21 supplies energy even when power is not supplied. The control unit 6 is a connection port 1 for connecting to a processing unit 15, for example, a remote personal computer. When the sensing unit 9 is in the proximity state and the electromagnet unit 5 is supplied with power, the transponder There is a connection port 1 for transmitting 10 identification codes, and a connection port 11 for receiving an authorization code written to the memory 11 and read from the memory 11. When at least the transponder 10 associated with the identification code corresponding to the code is in the vicinity of the control means 6, the control means 6 cuts off the power supply to the electromagnet means 2 and permits the door 4 to be opened, or The door 4 can be opened by the opening door means 22. The processing unit 15 records the identification code of the transponder 10 in a state of being close to the electromagnet unit 2 and a state of supplying power to the electromagnet unit 2 in association with the schedule of each event. The door 4 or the door associated with the device may then be opened or may be opened. The approval code allowing different operators to open the door 4 can be changed by the processing means 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korosec to include engage a magnet lock between a rider device and the assigned rideshare vehicle of the rideshare trip in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the assigned rideshare vehicle of the rideshare trip based on at least data collected by the rider device of Harda. Motivation to do so comes from the knowledge well known in the art that engage a magnet lock between a rider device and the assigned rideshare vehicle of the rideshare trip in response to verification of the rideshare, wherein the magnet lock establishes a proximity connection between the rider and the assigned rideshare vehicle of the rideshare trip based on at least data collected by the rider device would help provide a safe ride to the rider and the driver would therefore make the method/system safer.

As to Claim 18, Korosec and Harda teach the system of claim 17.
Korosec further teaches wherein the vehicle device comprises one or more processors configured to: request a verification code from a rider in a rideshare vehicle; (Korosec:The rider PIN is given to the driver, who types the one-time numeric code into the app. The ride commences as normal, although Uber still recommends the rider go through the standard verification checks before setting off in the vehicle. 
Lyft’s code system is essentially the same. Lyft riders will be directed to a line in a designated area where Lyft drivers will be waiting via in-app instructions. The Lyft rider requests a ride and is provided a four digit code. Once passengers reaches the front of the line, they show the next driver their code. Drivers enter the code and the two will be matched. At that point, the driver can see the rider’s destination and all other rider details, according to Lyft),receive the verification code; and (Korosec: The rider PIN is given to the driver, who types the one-time numeric code into the app. The ride commences as normal, although Uber still recommends the rider go through the standard verification checks before setting off in the vehicle. 
Lyft’s code system is essentially the same. Lyft riders will be directed to a line in a designated area where Lyft drivers will be waiting via in-app instructions. The Lyft rider requests a ride and is provided a four digit code. Once passengers reaches the front of the line, they show the next driver their code. Drivers enter the code and the two will be matched. At that point, the driver can see the rider’s destination and all other rider details, according to Lyft),verify that the rideshare vehicle corresponds to a rideshare trip of the rider based on the received verification code; (Korosec: The rider PIN is given to the driver, who types the one-time numeric code into the app. The ride commences as normal, although Uber still recommends the rider go through the standard verification checks before setting off in the vehicle. 
Lyft’s code system is essentially the same. Lyft riders will be directed to a line in a designated area where Lyft drivers will be waiting via in-app instructions. The Lyft rider requests a ride and is provided a four digit code. Once passengers reaches the front of the line, they show the next driver their code. Drivers enter the code and the two will be matched. At that point, the driver can see the rider’s destination and all other rider details, according to Lyft).

As to Claim 19, Korosec and Harda teach the system of claim 17.
Korosec further teaches a rider device to allow a rider to request a rideshare and receive rideshare trip information, the rider device comprising: a display; and (Korosec see picture: display that is displaying uberX pin 082948),one or more processors operably coupled to the display and configured to: receive the rideshare verification code from the rideshare server; (Korosec see picture: Meet at Portland international airport… uberX pin 082948),display the rideshare verification code on the display; and (Korosec see picture: display that is displaying uberX pin 082948),receive a verification condition based on an entered verification code provided to a vehicle device and the verification code; (Korosec: The rider PIN is given to the driver, who types the one-time numeric code into the app. The ride commences as normal, although Uber still recommends the rider go through the standard verification checks before setting off in the vehicle. 
Lyft’s code system is essentially the same. Lyft riders will be directed to a line in a designated area where Lyft drivers will be waiting via in-app instructions. The Lyft rider requests a ride and is provided a four digit code. Once passengers reaches the front of the line, they show the next driver their code. Drivers enter the code and the two will be matched. At that point, the driver can see the rider’s destination and all other rider details, according to Lyft).

As to Claim 20, Korosec and Harda teach the system of claim 17.
Korosec further teaches a media server to provide media to a rider, the media server comprising one or more processors configured to: receive rider information from the rideshare server; and (Korosec: The rider PIN is given to the driver, who types the one-time numeric code into the app. The ride commences as normal, although Uber still recommends the rider go through the standard verification checks before setting off in the vehicle. Lyft’s code system is essentially the same. Lyft riders will be directed to a line in a designated area where Lyft drivers will be waiting via in-app instructions. The Lyft rider requests a ride and is provided a four digit code. Once passengers reaches the front of the line, they show the next driver their code. Drivers enter the code and the two will be matched. At that point, the driver can see the rider’s destination and all other rider details, according to Lyft),
determine at least one media item for the rider based on the received rider information; (Korosec: The rider PIN is given to the driver, who types the one-time numeric code into the app. The ride commences as normal, although Uber still recommends the rider go through the standard verification checks before setting off in the vehicle. 
Lyft’s code system is essentially the same. Lyft riders will be directed to a line in a designated area where Lyft drivers will be waiting via in-app instructions. The Lyft rider requests a ride and is provided a four digit code. Once passengers reaches the front of the line, they show the next driver their code. Drivers enter the code and the two will be matched. At that point, the driver can see the rider’s destination and all other rider details, according to Lyft),
transmit the at least one media item to the vehicle device in response to receiving a confirmation that the rideshare trip has been verified; (Korosec: The rider PIN is given to the driver, who types the one-time numeric code into the app. The ride commences as normal, although Uber still recommends the rider go through the standard verification checks before setting off in the vehicle. 
Lyft’s code system is essentially the same. Lyft riders will be directed to a line in a designated area where Lyft drivers will be waiting via in-app instructions. The Lyft rider requests a ride and is provided a four digit code. Once passengers reaches the front of the line, they show the next driver their code. Drivers enter the code and the two will be matched. At that point, the driver can see the rider’s destination and all other rider details, according to Lyft).

As to Claim 21, Korosec and Harda teach the method of claim 1.
Korosec further teaches wherein the verification code comprises a string of alphanumeric characters; (Korosec: one-time numeric code).
	

Claim(s) 3, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirsten Korosec, (NPL Uber launches PIN feature to cut wait times at US airports, starting in Portland) in view of Harda et al., (Foreign Application Publication No. JP2004527677A) in view of Callahan, (U.S. Patent Application Publication No. 20200294174).

As to Claim 3, Korosec and Harda teach the method of claim 3.
Korosec and Harda do not teach transmitting rideshare trip information of the rideshare trip to a driver device of the rideshare vehicle in response to verification of the rideshare.
However Callahan teaches transmitting rideshare trip information of the rideshare trip to a driver device of the rideshare vehicle in response to verification of the rideshare;  (claim 1: transmit… and matching a trip by executing server instructions to communicate a matched trip to the driver and the rider after verifying that the rider and the driver accepted the trip). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korosec and Harda to include transmitting rideshare trip information of the rideshare trip to a driver device of the rideshare vehicle in response to verification of the rideshare of Callahan. Motivation to do so comes from the knowledge well known in the art that transmitting rideshare trip information of the rideshare trip to a driver device of the rideshare vehicle in response to verification of the rideshare would help provide a safe ride to the rider and the driver would therefore make the method/system safer.

As to Claim 11, Korosec and Harda teach the method of claim 10.
Korosec and Harda do not teach wherein verifying that the rideshare vehicle corresponds to a rideshare trip of the rider comprises:transmitting the received verification code to a rideshare server; and
receiving a verification confirmation from the rideshare server in response to transmission of the verification code.
However Callahan teaches wherein verifying that the rideshare vehicle corresponds to a rideshare trip of the rider comprises:transmitting the received verification code to a rideshare server; and (claim 1: transmit… and matching a trip by executing server instructions to communicate a matched trip to the driver and the rider after verifying that the rider and the driver accepted the trip).receiving a verification confirmation from the rideshare server in response to transmission of the verification code; (claim 1: transmit… and matching a trip by executing server instructions to communicate a matched trip to the driver and the rider after verifying that the rider and the driver accepted the trip). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korosec and Harda to include receiving a verification confirmation from the rideshare server in response to transmission of the verification code of Callahan. Motivation to do so comes from the knowledge well known in the art that receiving a verification confirmation from the rideshare server in response to transmission of the verification code would help provide a safe ride to the rider and the driver would therefore make the method/system safer.

Claim(s) 5, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirsten Korosec, (NPL Uber launches PIN feature to cut wait times at US airports, starting in Portland) in view of Harda et al., (Foreign Application Publication No. JP2004527677A) in view of Rostamian et, (U.S. Patent Application Publication No. 20150204684).

As to Claim 5, Korosec and Harda teach the method of claim 1.
Korosec and Harda do not teach providing terms and conditions to a driver device in response to verification of the rideshare; and
receiving acceptance of terms and conditions from the driver device.
However Rostamian teaches providing terms and conditions to a driver device in response to verification of the rideshare; and (0037: a certain degree of separation in an online social network, common destination, common destination event (e.g. a concert, a play, a restaurant, an opera, etc.), commuters only, tourists and other non-commuters, attendees of a specified conference, wedding party attendees, amenities in the vehicle (e.g. a vehicle with Wi-Fi, hybrid vehicle, etc.), specified-language groups (can apply to driver, etc.), riders and/or drivers with a verified back-ground check with no criminal history, and the like. In another embodiment, the ride-share service can include a computer-implemented match-making service (e.g. an online dating service, a social-meeting application), etc. The match-making service can recommend co-riders and with attributes that a user has indicated as desirable for a romantic match. These attribute preferences can also be applied to vehicle drivers. Additionally, a rider can specify other preferences such as, inter alia, specify vehicle type, maximum number of other passengers, etc. A rider can specify whether a preference is mandatory or non-mandatory preference (e.g. `nice to have`)), and (0038: Other specified types of co-riders can be based on attributes other than profession type. For example, a rider can set preferences for the gender, age, minor status, common interests, location of workplace, existing social connections with such as indirect acquaintances of In step 304, the driver profile of the vehicle providing the ride can be received. In step 306, the other rider profile(s) can be received. These can be the profiles of the other rider(s) that are assigned to be in the vehicle. Rider profiles can be filtered based on the required permissions (e.g. rider-type restrictions) for the ride (e.g. allow only verified start-up executives, allow only females, allow only persons under the age of twelve (12), etc.). In step 308, vehicle restrictions and/or other attributes can be determined (e.g. as provided supra). Accordingly, in step 310, a ride profile can be generated. Ride recommendation algorithms can be used to determine, inter alia, ride profiles, driver profiles, rider profiles, vehicle information, route information, destination information, and the like in order to recommend rides for riders),receiving acceptance of terms and conditions from the driver device; (0037: a certain degree of separation in an online social network, common destination, common destination event (e.g. a concert, a play, a restaurant, an opera, etc.), commuters only, tourists and other non-commuters, attendees of a specified conference, wedding party attendees, amenities in the vehicle (e.g. a vehicle with Wi-Fi, hybrid vehicle, etc.), specified-language groups (can apply to driver, etc.), riders and/or drivers with a verified back-ground check with no criminal history, and the like. In another embodiment, the ride-share service can include a computer-implemented match-making service (e.g. an online dating service, a social-meeting application), etc. The match-making service can recommend co-riders and with attributes that a user has indicated as desirable for a romantic match. These attribute preferences can also be applied to vehicle drivers. Additionally, a rider can specify other preferences such as, inter alia, specify vehicle type, maximum number of other passengers, etc. A rider can specify whether a preference is mandatory or non-mandatory preference (e.g. `nice to have`)), and (0038: Other specified types of co-riders can be based on attributes other than profession type. For example, a rider can set preferences for the gender, age, minor status, common interests, location of workplace, existing social connections with such as indirect acquaintances of In step 304, the driver profile of the vehicle providing the ride can be received. In step 306, the other rider profile(s) can be received. These can be the profiles of the other rider(s) that are assigned to be in the vehicle. Rider profiles can be filtered based on the required permissions (e.g. rider-type restrictions) for the ride (e.g. allow only verified start-up executives, allow only females, allow only persons under the age of twelve (12), etc.). In step 308, vehicle restrictions and/or other attributes can be determined (e.g. as provided supra). Accordingly, in step 310, a ride profile can be generated. Ride recommendation algorithms can be used to determine, inter alia, ride profiles, driver profiles, rider profiles, vehicle information, route information, destination information, and the like in order to recommend rides for riders). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korosec and Harda to include receiving acceptance of terms and conditions from the driver device of Rostamian. Motivation to do so comes from the knowledge well known in the art that receiving acceptance of terms and conditions from the driver device would help provide a more confinable ride for the rider based on his terms and that would therefore make the method/system customized to the users preferences.

As to Claim 9, Korosec and Harda teach the method of claim 1.
Korosec and Harda do not teach receiving verification of an age of one or more riders in response to verification of the rideshare;
receiving acceptance of terms and conditions from the driver device.
However Rostamian teaches receiving verification of an age of one or more riders in response to verification of the rideshare; (0037: a certain degree of separation in an online social network, common destination, common destination event (e.g. a concert, a play, a restaurant, an opera, etc.), commuters only, tourists and other non-commuters, attendees of a specified conference, wedding party attendees, amenities in the vehicle (e.g. a vehicle with Wi-Fi, hybrid vehicle, etc.), specified-language groups (can apply to driver, etc.), riders and/or drivers with a verified back-ground check with no criminal history, and the like. In another embodiment, the ride-share service can include a computer-implemented match-making service (e.g. an online dating service, a social-meeting application), etc. The match-making service can recommend co-riders and with attributes that a user has indicated as desirable for a romantic match. These attribute preferences can also be applied to vehicle drivers. Additionally, a rider can specify other preferences such as, inter alia, specify vehicle type, maximum number of other passengers, etc. A rider can specify whether a preference is mandatory or non-mandatory preference (e.g. `nice to have`)), and (0038: Other specified types of co-riders can be based on attributes other than profession type. For example, a rider can set preferences for the gender, age, minor status, common interests, location of workplace, existing social connections with such as indirect acquaintances of In step 304, the driver profile of the vehicle providing the ride can be received. In step 306, the other rider profile(s) can be received. These can be the profiles of the other rider(s) that are assigned to be in the vehicle. Rider profiles can be filtered based on the required permissions (e.g. rider-type restrictions) for the ride (e.g. allow only verified start-up executives, allow only females, allow only persons under the age of twelve (12), etc.). In step 308, vehicle restrictions and/or other attributes can be determined (e.g. as provided supra). Accordingly, in step 310, a ride profile can be generated. Ride recommendation algorithms can be used to determine, inter alia, ride profiles, driver profiles, rider profiles, vehicle information, route information, destination information, and the like in order to recommend rides for riders). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korosec and Harda to include receiving verification of an age of one or more riders in response to verification of the rideshare of Rostamian. Motivation to do so comes from the knowledge well known in the art that receiving verification of an age of one or more riders in response to verification of the rideshare would help provide a ride that is age appropriate and that would therefore make the method/system safer and accurate.

As to Claim 12, Korosec and Harda teach the method of claim 10.
Korosec and Harda do not teach displaying media to the rider after verification of the rideshare.
However Rostamian teaches displaying media to the rider after verification of the rideshare; (0040: the automated ride-sharing service can use information in multidimensional ride-sharing factors database 406 to select advertisements to present to riders during a ride. For example, it can be determined that a set of riders are using the service to travel to a night club. Rider profiles can indicate that they enjoy vodka. An advertisement for the night club's bottle service and an electronic coupon can be communicated to the riders (e.g. via text message, e-mail and/or digital messaging service). Additionally, in some examples, the social network profiles of riders can help to determine the music and/or radio stations selected for the passengers based on their combined tastes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korosec and Harda to include displaying media to the rider after verification of the rideshare of Rostamian. Motivation to do so comes from the knowledge well known in the art that displaying media to the rider after verification of the rideshare would help provide an incentive or an advertisement that the user would be interested in which would promote an increase in sales and therefore make the method/system more profitable.

As to Claim 13, Korosec and Harda teach the method of claim 12.
Korosec and Harda do not teach wherein the media comprises a targeted advertisement based on at least profile data of the rider.
However Rostamian teaches wherein the media comprises a targeted advertisement based on at least profile data of the rider; (0040: the automated ride-sharing service can use information in multidimensional ride-sharing factors database 406 to select advertisements to present to riders during a ride. For example, it can be determined that a set of riders are using the service to travel to a night club. Rider profiles can indicate that they enjoy vodka. An advertisement for the night club's bottle service and an electronic coupon can be communicated to the riders (e.g. via text message, e-mail and/or digital messaging service). Additionally, in some examples, the social network profiles of riders can help to determine the music and/or radio stations selected for the passengers based on their combined tastes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korosec and Harda to include wherein the media comprises a targeted advertisement based on at least profile data of the rider of Rostamian. Motivation to do so comes from the knowledge well known in the art that wherein the media comprises a targeted advertisement based on at least profile data of the rider would help provide an incentive or an advertisement that the user would be interested in which would promote an increase in sales and therefore make the method/system more profitable.

Claim(s) 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirsten Korosec, (NPL Uber launches PIN feature to cut wait times at US airports, starting in Portland) in view of Harda et al., (Foreign Application Publication No. JP2004527677A) in view of Kalinke, (U.S. Patent Application Publication No. 9648075).

As to Claim 14, Korosec and Harda teach the method of claim 12.
Korosec and Harda do not teach wherein the media comprises a targeted advertisement based on at least a route of the rideshare trip.
However Kalinke teaches wherein the media comprises a targeted advertisement based on at least a route of the rideshare trip; (description: In some embodiments, relevant advertisements are added to the event map 312 based on data associated with the events, the location, the user, or combinations of the same. For example, advertisements from a ticket vendor can be displayed to advertise sales of tickets to upcoming events occurring at different places or in different times. Advertisements from a limousine or ride-sharing service can be displayed to advertise transportation to and from the events depicted in the event map. In some embodiments, the advertisements are provided based on user location, event location, interest category data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korosec and Harda to include wherein the media comprises a targeted advertisement based on at least a route of the rideshare trip of Kalinke. Motivation to do so comes from the knowledge well known in the art that wherein the media comprises a targeted advertisement based on at least a route of the rideshare trip would help provide an incentive or an advertisement that the user would be interested in which would promote an increase in sales and therefore make the method/system more profitable.

As to Claim 15, Korosec and Harda teach the method of claim 12.
Korosec and Harda do not teach tracking a location of the rideshare vehicle during the rideshare trip, wherein the media comprises a targeted advertisement based on at least the tracked location.
However Kalinke teaches tracking a location of the rideshare vehicle during the rideshare trip, wherein the media comprises a targeted advertisement based on at least the tracked location; (description: In some embodiments, relevant advertisements are added to the event map 312 based on data associated with the events, the location, the user, or combinations of the same. For example, advertisements from a ticket vendor can be displayed to advertise sales of tickets to upcoming events occurring at different places or in different times. Advertisements from a limousine or ride-sharing service can be displayed to advertise transportation to and from the events depicted in the event map. In some embodiments, the advertisements are provided based on user location, event location, interest category data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korosec and Harda to include tracking a location of the rideshare vehicle during the rideshare trip, wherein the media comprises a targeted advertisement based on at least the tracked location of Kalinke. Motivation to do so comes from the knowledge well known in the art that tracking a location of the rideshare vehicle during the rideshare trip, wherein the media comprises a targeted advertisement based on at least the tracked location would help provide an incentive or an advertisement that the user would be interested in which would promote an increase in sales and therefore make the method/system more profitable.

Claim Objections
4.	Claim(s) 7, 8, and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Response to Arguments
5.	Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
A.	101 rejection has been withdrawn based on amendments and arguments submitted on 05/13/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621